Citation Nr: 0812028	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had active service from September 1953 to 
December 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The claim for service connection for 
asbestosis was denied by the RO in March 2004.  The claim was 
denied again by the RO in a de novo readjudication on 
November 2004.  The case is now before the Board for 
appellate review.


FINDING OF FACT

The probative evidence of record shows a nexus between 
asbestos exposure in service and a current respiratory 
disability.  


CONCLUSION OF LAW

Service connection for asbestosis is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability because of a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

According to the veteran's form DD-214 and service records, 
the veteran's military occupational specialty was airline 
mechanic.  The veteran's statement dated August 2005 disclose 
that he worked on brakes, heating systems, and other parts of 
the plane that required insulation as part of his duties as 
an airline mechanic in the U.S. Air Force.  The August 2005 
statement also includes a disclosure where the veteran states 
that some of the barracks that he lived in contained 
asbestos.  The Board acknowledges that the occupation engaged 
in by the veteran would possibly subject him to regular 
exposure to asbestos.  For the sake of analyzing the 
veteran's claim, the Board will accept the fact that the 
veteran was exposed to asbestos while repairing breaks, 
heating systems and other parts of the airplane requiring 
insulation.  

Service medical records are negative for any complaints, 
findings, or diagnosis of a disability due to asbestos 
exposure.  The Report of Medical Examination given in 
November 1955 for separation from service disclosed that the 
veteran's lungs and chest were rated as normal.  

The Board notes that the evidence of record contains 
treatment records from three physicians: Dr. Fenton E. Froom, 
M.D. of the Kissimmee Outpatient Center, Dr. Muhammad K. 
Shaukat, M.D. of The Lung Clinic, P.A., and a physician at a 
VA Medical Facility in Tampa, Florida.  

The veteran visited Dr. Froom in May 2003 where he conducted 
a CT chest examination on the veteran.  As for the lungs, Dr. 
Froom's report disclosed the following: "1) a few small 
bilateral calcified granulomas, 2) two left mid lung nodules, 
one measuring about 8mm. and the other measuring 2 mm. or 3 
mm., which are not definitely calcified and have indefinite 
etiologies.  Follow up is recommended, and 3) minor lingula 
scarring or atelectasis."  Dr. Floom did not provide any 
conclusions or a diagnosis as to whether asbestos exposure 
impacted the condition of the veteran's lungs.  Based on the 
documents contained in the evidence of record, the veteran 
received treatment from Dr. Shaukat from April 2003 to July 
2003.  The treatment reports for April 2003, May 2003, and 
July 2003 contain assessments of the veteran's medical 
condition as it relates to asbestos exposure and an 
asbestosis condition.  The April 2003 report states that the 
veteran has "positive asbestos exposure with restrictive 
changes on PFTs (pulmonary function tests).  Asbestosis is 
suspected."  The May 2003 report states: "History of 
asbestosis exposure.  CXR (chest x-ray) is not showing 
changes consistent with asbestosis-related disease."  The 
July 2003 report states the following: "Asbestosis.  
Positive history of exposure.  Abnormal CT showing scarring 
possibly secondary to asbestosis."  

Along with these reports from Dr. Shaukat, the evidence of 
record contains two letters from October 2003 and January 
2005 which provide statements regarding the veteran's 
respiratory condition.  The October 2003 letter states the 
following: "The patient is under my care with the diagnoses 
of asbestosis, asthma, sleep apnea, and lung nodule."  The 
letter also states the following: "History of exposure to 
asbestosis while [sic] as aeroplane mechanic, this is 
probably the cause of the patient's abnormalities seen on the 
CAT scan."  The January 2005 letter contains the following 
statement: "I believe that his current condition is related 
to exposure from the asbestos he received while in the 
service according the information I have reviewed."  

On the other hand, another opinion, which is of record, 
appears to weigh against the claim.  The veteran underwent a 
respiratory examination at a VA facility in Tampa, Florida in 
March 2004.  The Laboratory Clinical Data contained the 
following disclosure: "No active evidence of asbestos."  
The VA examiner provided the following assessment: 
"...although he has a history of exposure asbestos and 
possibly asbestos scaring [sic] in the lungs, his physical 
limitations are more likely unrelated to asbestos exposure 
and more likely related to nicotine abuse and recurrent 
bronchitis."  

The examinations performed by the VA examiner and Dr. Shaukat 
each provide probative information to analyze the veteran's 
claim.  Both examiners came to different conclusions as to 
the cause of the veteran's lung condition and whether the 
veteran suffers from asbestosis.  The examination records 
from Dr. Shaukat came to the conclusion that the veteran's 
lungs showed scarring from asbestosis while the VA examiner 
took the position that there was a possibility of scarring 
from asbestos exposure.  Also, the VA examiner took the 
position that the veteran's physical limitation of chronic 
obstructive lung disease resulted from many years of smoking 
and bronchitis rather than asbestos exposure.  Dr. Shaukat 
concluded that the veteran was exposed to asbestos while the 
VA examiner acknowledges past asbestos exposure, possible 
asbestos scarring, but no active evidence of asbestos.

Upon reviewing the examination records from both the VA 
examiner and Dr. Shaukat, the Board finds that the evidence 
in favor of the claim and against the claim to be in 
equipoise.  The Board will, therefore, apply the benefit-of-
the doubt doctrine in favor of the veteran.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
claim will be granted.  .  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
	K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


